Case: 4:19-cr-00063-AGF-NAB Doc. #: 11 Filed: 02/06/19 Page: 1 of 2 PageID #: 16



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
           Plaintiff,                              )
                                                   )
 v.                                                )    No. 4:19 CR 63 AGF (NAB)
                                                   )
 DEAN ALLEN McBAINE,                               )
                                                   )
           Defendant.                              )
                                                   )

                  MOTION FOR PRETRIAL DETENTION AND HEARING

      Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and John T Davis, Assistant United

States Attorney for said District, and moves the Court to order defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

§3141, et seq.

      As and for its grounds, the Government states as follows:

      1.         The defendant is charged with Possession a Destructive Device that was not

Registered in violation of Title 26, U.S.C. §5861(d).

      2.         Defendant is charged with an offense for which a maximum 10-year imprisonment

is prescribed under Title 26.

      3.         Defendant is a danger to the community.
Case: 4:19-cr-00063-AGF-NAB Doc. #: 11 Filed: 02/06/19 Page: 2 of 2 PageID #: 17



     Accordingly, a rebuttable presumption arises pursuant to Title 18, United States Code,

Section 3142(e)(3) that there are no conditions or combination of conditions which will reasonably

assure the appearance of the defendant as required, and the safety of any other person and the

community.

     WHEREFORE, the Government requests this Court to order defendant detained prior to trial,

and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.


                                                    JEFFREY B. JENSEN
                                                    United States Attorney


                                                    /s/ John T Davis
                                                    JOHN T DAVIS, #40915MO
                                                    Assistant United States Attorney


                                CERTIFICATE OF SERVICE

I hereby certify that on February 6, 2019 , the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court=s electronic filing system upon all counsel of
record.



                                             s/ John T Davis
                                             Assistant United States Attorney
